COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-08-500-CV

EDNA GARCIA                                                     APPELLANT

                                       V.

THOMAS STEPHEN & COMPANY, LLP                                     APPELLEE

                                   ----------

          FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered “Appellant’s Motion To Dismiss.” It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal.

See Tex. R. App. P. 42.1(a)(1), 43.2(f).

     Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 43.4.




                                                PER CURIAM

PANEL: MCCOY, J.; CAYCE, C.J.; and MEIER, J.

DELIVERED: February 26, 2009


     1
         … See Tex. R. App. P. 47.4.